Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered February 1, 1991, convicting him of criminal possession of stolen property in the third degree, criminal possession of burglar’s tools, and unauthorized use of a motor vehicle, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence as to the charges of criminal possession of stolen property and possession of burglar’s tools is, in part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, contrary to the defendant’s contentions, viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt with regard to both possession charges. The prosecution clearly established that the defendant, who was in exclusive possession of the stolen vehicle, exercised dominion and control over that vehicle, which had a broken rear window and exposed wires on the steering column; and, that the defendant had in his possession a pair of wire clippers that could have been used to bypass the vehicle’s ignition. Furthermore, issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the fact finder who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). That determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.